United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1745
Issued: March 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2011 appellant filed a timely appeal from a June 23, 2011 Office of Workers’
Compensation Programs’ (OWCP) decision which denied his reconsideration request on the
grounds that it was untimely filed and failed to present clear evidence of error. Because more
than 180 days elapsed between the most recent OWCP merit decision of February 18, 2010 to
the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s June 9, 2011 request for
reconsideration was not timely filed and failed to present clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 1, 2009 appellant, then a 37-year-old city carrier, filed a Form CA-2,
notice of occupational disease, alleging injury to his shoulder and elbow while casing mail. He
returned to work on December 3, 2009.2 In a statement dated December 8, 2009, appellant noted
that he began having problems with his right hand, shoulder and elbow six months prior and
attributed it to repetitive motions in casing mail daily, lifting mail trays and delivering mail. His
condition recently worsened and he sought medical treatment and physical therapy.
Appellant submitted a disability award from the Department of Veterans Affairs dated
October 27, 1999, finding a 20 percent service-connected disability. He came under the
treatment of Dr. C. Lee Jimmerson, a Board-certified internist, from November 13, 2003 to
May 15, 2008, for human immunodeficiency virus and chronic sinusitis. Appellant was treated
by Dr. John W. Baddley, a Board-certified internist, on June 1, 2004, for chronic infectious
disease who noted that appellant experienced fatigue and recommended a less strenuous job. He
was treated by Dr. Mathew Davis, a Board-certified internist, from June 27, 2006 to August 28,
2009, for a right wrist injury and who noted that appellant reached maximum medical
improvement on May 29, 2008 and could return to work with restrictions. Also submitted were
physical therapy notes from January to March 2009 which diagnosed right shoulder bicep
tendinitis, wrist pain and wrist sprain. On June 9, 2009 appellant was treated by a registered
nurse for a right wrist sprain. In a January 28, 2010 report, Dr. Kenneth W. Bramlett, a Boardcertified orthopedist, noted that appellant was scheduled for shoulder surgery on February 26,
2010 and could not work for two to three weeks.
By decision dated February 18, 2010, OWCP denied appellant’s claim finding that he
failed to establish fact of injury. The medical evidence failed to contain a medical diagnoses in
connection with the claimed work activities.
On May 24, 2011 appellant requested a review of the written record. On June 9, 2011 he
withdrew his request for a review of the written record and requested reconsideration before
OWCP. In a February 9, 2011 statement, appellant attributed his current shoulder condition to
his employment as a carrier for eight years where he repetitively cased mail and noted an onset
date of December 1, 2009.
Appellant submitted a duplicate Form CA-2, dated April 5, 2011. In a February 17, 2010
report, Dr. Michael Blum, a Board-certified orthopedic surgeon, diagnosed bilateral shoulder
rotator cuff tendinitis. Appellant reported being a mail carrier with an onset of bilateral shoulder
pain in January 2009. Dr. Blum noted findings of limited range of motion, good strength and
positive impingement in both shoulders. On March 17, 2011 appellant was treated by
Dr. Dewey H. Jones, III, a Board-certified orthopedist, who noted that appellant presented with
right shoulder pain which began several years prior. Dr. Jones noted findings of pain on range of
motion. He advised that there was concern that appellant’s injury was work related; however,
that had not been discerned. Dr. Jones noted x-rays revealed type III acromion and impingement
2

Appellant filed a claim for a right wrist injury which was accepted by OWCP in claim number xxxxxx813. This
claim is not before the Board on this appeal.

2

and underdevelopment of the left shoulder. He recommended a magnetic resonance imaging
(MRI) scan of the left shoulder and work up for rheumatoid arthritis. In an April 1, 2011 report,
Dr. Jones noted that a March 29, 2011 MRI scan of the right shoulder revealed an intrasubstance
tear in the biceps and a tear of the supraspinatus tendon. He opined that appellant’s condition
may be aggravated by casing mail at work. Dr. Jones recommended physical therapy.
By decision dated June 23, 2011, OWCP denied appellant’s request for reconsideration as
it was untimely and did not establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) provides that
OWCP will not review a decision unless the application for review is filed within one year of the
date of that decision.4 However, OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation, if the claimant’s application for review shows
clear evidence of error on the part of OWCP in its most recent merit decision. To establish clear
evidence of error, a claimant must submit evidence relevant to the issue that was decided by
OWCP. The evidence must be positive, precise and explicit and must be manifest on its face that
OWCP committed an error.5
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.6
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.7 It is not enough merely to show that
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

5

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

6

Annie L. Billingsley, supra note 4.

7

Jimmy L. Day, 48 ECAB 652 (1997).

3

the evidence could be construed so as to produce a contrary conclusion.8 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.9 The Board makes an independent determination
as to whether a claimant has submitted clear evidence of error on the part of OWCP.10
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. OWCP’s procedures establish a one-year time limitation period for
requesting reconsideration that begins on the date of the original OWCP decision.11 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.12
As appellant’s June 9, 2011 request for reconsideration was submitted more than one year after
the most recent merit decision of February 18, 2010, it was untimely. Consequently, he must
establish clear evidence of error by OWCP in denying his claim for compensation.13
Appellant’s correspondence on reconsideration attributed his current shoulder condition
to his employment as a carrier for eight years. He noted repetitively casing mail and that the
onset date was December 1, 2009. While appellant asserted that his shoulder condition was
caused by his repetitive work duties as a carrier, his general allegations do not establish clear
evidence of error as his arguments do not raise a substantial question as to the correctness of
OWCP’s decision. He has not established any specific error in OWCP’s most recent merit
decision that warrants a finding of clear evidence of error. Appellant did not explain how any of
his arguments or any of the evidence of record raised a substantial question concerning the
correctness of OWCP’s decision.
The Board notes that the underlying issue is medical in nature. On reconsideration,
appellant submitted a notice of occupational disease which was a duplicate of the CA-2 form
submitted on December 1, 2009. OWCP had previously considered this evidence and appellant,
in submitting this document, did not explain how this evidence was positive, precise and explicit
in manifesting on its face that OWCP committed an error in denying his claim for compensation.
It is not apparent how resubmission of this document is sufficient to raise a substantial question
as to the correctness of the OWCP’s decision.
Appellant submitted a February 17, 2010, report from Dr. Blum who diagnosed bilateral
shoulder rotator cuff tendinitis. He reported being a mail carrier with an onset of bilateral
shoulder pain in January 2009. Similarly, in a March 17, 2011 report, Dr. Jones noted treating
8

Id.

9

Id.

10

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

11

20 C.F.R. § 10.607(a).

12

Robert F. Stone, 57 ECAB 292 (2005);

13

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

4

appellant for right shoulder pain. He noted that it had not been determined whether appellant’s
condition was work related. In an April 1, 2011 report, Dr. Jones noted that an MRI scan of the
right shoulder revealed an intrasubstance tear and opined that appellant’s work duties including
casing mail may aggravate his condition. However, these reports are insufficient to establish
clear evidence of error. To establish clear evidence of error, it is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion. The term clear evidence
of error is intended to represent a difficult standard. The submission of a detailed wellrationalized medical report, which, if submitted before the denial was issued, would have created
a conflict in medical opinion requiring further development, is not clear evidence of error.14 This
evidence is not so positive, precise and explicit that it manifests on its face that OWCP
committed an error. Consequently, the Board finds that Drs. Blum and Jones’ reports submitted
on reconsideration are insufficient to raise a substantial question as to the correctness of OWCP’s
decision. Thus, appellant has not established clear evidence of error by OWCP in its
February 18, 2010 decision.
On appeal, appellant asserts that he has submitted sufficient medical evidence to establish
that he sustained a work-related right shoulder injury in 2009. As discussed, however, he has not
raised any argument or submitted any evidence sufficient to raise a substantial question
regarding the correctness of OWCP’s last merit decision. On appeal, appellant reiterated his
arguments that he submitted sufficient evidence to establish his claim. The issue of whether
there is clear evidence of error in OWCP’s most recent merit decision is the only matter over
which the Board has jurisdiction. As explained, appellant has not established clear evidence of
error in OWCP’s decision.
CONCLUSION
The Board finds that appellant’s request for reconsideration dated June 9, 2011 was
untimely filed and did not demonstrate clear evidence of error.

14

D.G., 59 ECAB 455 (2008); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3(c) (January 2004).

5

ORDER
IT IS HEREBY ORDERED THAT the June 23, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

